Citation Nr: 0714481	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypoglycemia.

4.  Entitlement to service connection for a speech defect, 
claimed as spoonerism.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for otitis media, 
claimed as ear infection.

7.  Entitlement to service connection for eustachian tube 
dysfunction.

8.  Entitlement to service connection for infection of the 
brain.

9.  Entitlement to service connection for cyst of the left 
temple area.

10.  Entitlement to service connection for a psychiatric 
disorder.

11.  Entitlement to service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
November 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in July 2002 and 
December 2003.                 

The veteran testified before the RO's Decision Review Officer 
(DRO) in May 2003, and he testified before the undersigned 
Acting Veterans Law Judge in a hearing at the RO in December 
2006.  During that hearing, and subsequently in April 2007, 
he submitted additional medical records and lay statements 
waivers of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  There is no evidence that the veteran had a low back 
injury during service, and no medical evidence that his 
current lumbar spine disorder is related to his military 
service.

3.  Diabetes mellitus did not become manifest to any degree 
until many years after the veteran's discharge from service, 
and the veteran did not serve in any area in which exposure 
to herbicides is presumed.

4.  There is no medical evidence that the veteran's 
hypoglycemia is related to his military service.

5.  There is no medical or competent lay evidence that the 
veteran has any speech defect, including spoonerism, that is 
due to his military service.

6.  There is no medical evidence that the veteran's chronic 
sinusitis is due to his military service.

7.  There is no medical evidence that the veteran's otitis 
media, or any other inner ear disorder, is due to his 
military service.

8.  There is no medical evidence that the veteran's claimed 
eustachian tube dysfunction is due to his military service.

9.  There is no medical or objective lay evidence that the 
veteran has ever had an infection of the brain.

10.  There is no objective evidence that the veteran had a 
cyst on the left temple area during his military service, and 
no objective medical evidence that he currently has residuals 
of the removal of such a cyst.

11.  While the veteran has been diagnosed with a number of 
psychiatric disorders since his discharge from service, 
competent medical opinion states that his current 
schizophrenia is less likely than not to have begun during 
his military service.

12.  There is no medical or objective evidence that the 
veteran had a head injury during military service, and there 
is no medical evidence that he currently has residuals of a 
head injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

2.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

3.  The criteria for service connection for hypoglycemia are 
not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006). 

4.  The criteria for service connection for a speech defect, 
claimed as spoonerism, are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006). 

5.  The criteria for service connection for chronic sinusitis 
are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006). 

6.  The criteria for service connection for otitis media, 
claimed as ear infection, are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006). 

7.  The criteria for service connection for eustachian tube 
dysfunction are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006). 

8.  The criteria for service connection for infection of the 
brain are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006). 

9.  The criteria for service connection for cyst of the left 
temple area are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006). 

10.  The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006). 

11.  The criteria for service connection for residuals of a 
head injury are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 101, 106, 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via RO letters in February 2002, 
December 2002 and July 2003.  Both letters advised the 
veteran of the elements required to establish entitlement to 
service connection and the respective duties of VA and the 
claimant in obtaining relevant evidence.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The veteran received Supplemental Statements of the 
Case (SSOCs) in June 2005, August 2005, December 2005, July 
2006, and August 2006 that discussed every item of evidence 
considered by the RO in adjudicating the claims, and as noted 
above the veteran was advised of the evidence required to 
establish entitlement to the benefits claimed.  Therefore, 
the Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim. 

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the February 2002 letter was provided to 
the veteran prior to the July 2002 rating action on appeal, 
and the July 2003 letter was provided to the veteran prior to 
the December 2003 rating action on appeal, satisfying the 
timing requirements of Pelegrini.

The Board notes that the veteran has not been expressly 
advised to provide VA with all the evidence in his 
possession, as required per Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, as noted above, the veteran 
has been advised of the evidence required and has been 
advised of the evidence of record.  Therefore, the Board is 
satisfied that the appellant has been constructively informed 
of the need to submit relevant evidence in his possession.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of the claims by the RO are 
not of sufficient significance to warrant a remand of the 
issues on appeal and further delay of the appellate process.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  
 
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. §§ 3.303(d), 3.304.  

Service connection requires medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999). 

Alternatively, service connection may be granted for a 
chronic condition that becomes manifest to a compensable 
degree within the first year after discharge from military 
service, even if that disability was not identified during 
military service.  38 C.F.R. §§ 3.307, 3.309(a). 

The Board has considered the veteran's service medical and 
personnel records, and medical records from the following 
providers, in conjunction with these claims: Henry Ford Motor 
Company, Henry Ford Hospital, and Henry Ford Health Systems 
(1972 through 2002), Ann Arbor VAMC (1983 through 2005), St. 
Joseph Mercy Hospital (2000 to 2003), Saline Community 
Hospital (various dates), Associated of Internal Medicine 
(various dates), and various individual private physicians.  
The Board has also considered lay evidence in the form of his 
correspondence to VA, lay statements submitted on his behalf, 
and his testimony before the DRO and before the Board.  Items 
of evidence specifically relevant to each issue are addressed 
below.

The Board notes at this point that the veteran has submitted 
a number of medical articles from the internet that he 
believes support his various claims.  A medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999) (emphasis 
added).  In this case, there is no supporting competent 
medical opinion showing that the articles apply to the 
veteran's specific claims.  Accordingly, the Board has not 
considered the internet articles as competent evidence toward 
the adjudication of the claims on appeal.

A.  Entitlement to service connection for a low back disorder

The veteran's service medical records show complaint of back 
pain in November 1968; the clinician's impression was 
lumbosacral strain.  He complained of back pain in March 1969 
and May 1969; no physical disorder was found on examination, 
and the physician noted suspicion of malingering.  Report of 
Medical Examination in September 1972, immediately prior to 
the veteran's discharge from service, rates the spine as 
"normal" although the veteran reported pain in the back 
with exercise.

An undated letter by the veteran's wife states that she 
married the veteran while he was still in service; after 
discharge from service the veteran sought private medical 
treatment for back pain and was given a back brace.  The 
letter does not state how long after discharge from service 
the private medical treatment began.  

Treatment notes from Henry Ford Motor Company show 
intermittent complaint of back pain on several occasions in 
1975, without diagnosis of an underlying back disorder.  
Subsequently, the veteran was treated at Henry Ford Hospital 
in September 1995 for back pain; the clinical impression was 
"low back pain due to radiculopathy."  An X-ray in April 
1996 showed evidence of chronic L5-S1 nerve root entrapment 
on the right.  He complained of back pain in February 1997, 
assessed as chronic lumbar pain.  He complained again of back 
pain in May 2001, but examination of the spine was normal.  
He complained again of back pain in August 2001; again there 
was no diagnosis of an underlying back disorder other than 
"muscular back pain."  

Treatment notes from Ann Arbor VAMC during the period January 
2001 to September 2001 show occasional complaint of back 
pain, reportedly of 30 years duration.  There was no 
diagnosed disorder other than "chronic low back pain."  A 
VA X-ray of the lumbar spine in September 2001 showed 
bilateral defects at L5 but was otherwise unremarkable.

VA MRI in March 2002 was normal for a person of the veteran's 
age, with minor degenerative osteophytes at L2 and mild 
circumferential disc bulging between L2-3 and L3-4.  There 
was also small herniation at L5-S1 without evidence of 
impingement of the existing nerve roots.  On review of the 
MRI, a VA physician noted an impression in April 2002 of 
chronic low back pain and lumbar spine orthosises without 
signs of structural etiology for low back pain. 

The veteran was examined by Dr. J.M.B., private physician, in 
June 2005.  The veteran related that he had injured his back 
during military basic training.  Dr. M.J.B. stated on 
examination that the veteran had a spondylolysis.

The veteran had an MRI of the spine at St. Joseph Mercy 
Health System in May 2005.  The impression was mild central 
canal stenosis at L3-L4 and mild left neural foraminal 
stenosis at L4-L5.

The veteran had an X-ray of the lumbar spine by Associates in 
Internal Medicine in July 2006; the impression was 
nondisplaced vertical fracture through L1 on the left.

Based on the medical evidence above, the Board finds that the 
veteran has a current disability of the lower back/lumbar 
spine.  However, the Board finds that there is no medical 
evidence that the disorder was incurred in or aggravated by 
military service.

As noted above, the veteran's service medical record shows no 
chronic back disorder during service or at the time of 
discharge.  The veteran began treatment for muscular back 
pain in 1975, several years after his discharge from service, 
but there is no diagnosis of an actual lumbar spine problem 
until April 1996, more than 20 years after his discharge from 
service.

The Board accordingly finds that the claim for service 
connection for low back disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Entitlement to service connection for diabetes mellitus

The veteran's service medical records show no diagnosis of 
diabetes mellitus.  Report of Medical Examination in 
September 1972, immediately prior to the veteran's discharge 
from service, rates the endocrine system as "normal" and 
notes that all laboratory tests including sugar were 
negative.

The veteran asserts that he was diagnosed with diabetes 
immediately after he left military service, when he began 
work at Ford Motor Company.  However, the earliest reference 
to diabetes mellitus occurs in a June 2001 treatment note 
from Henry Ford Hospital ("rule out diabetes mellitus").  
The first confirmed diagnosis of diabetes mellitus is a 
January 2002 treatment note by Henry Ford Hospital (diabetes 
mellitus, controlled with diet).

Service connection may be presumptive for veterans who 
develop diabetes mellitus to a compensable degree within one 
year after discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309(a).  However, there is no indication that diabetes 
mellitus was manifest to any degree until June 2001, many 
years after the veteran's discharge from service, so the 
presumption does not apply.

Service connection may also be presumptive for veterans who 
were exposed to herbicides during military service who 
develop diabetes mellitus type II after military service.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Further, exposure to 
herbicides may be presumed for veterans who served in Vietnam 
during the Vietnam War. 38 C.F.R. § 3.307(a)(6)(iii).  In 
this case, there is no evidence that the veteran set foot in 
Vietnam, and no objective evidence that the veteran otherwise 
was exposed to herbicides, nor has the veteran asserted such 
service or exposure.  Therefore, the presumptions associated 
with herbicide exposure do not apply.

The Board finds that the veteran is shown to have the 
disability claimed (diabetes mellitus), but there is no 
medical evidence that the disability is due to his military 
service, and there is no applicable presumption under which 
service connection can be granted.

Accordingly, the Board finds that the claim for service 
connection for diabetes mellitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

C.  Entitlement to service connection for hypoglycemia

The veteran's service medical records show no diagnosis of 
hypoglycemia.  Report of Medical Examination in September 
1972, immediately prior to the veteran's discharge from 
service, rates the endocrine system as "normal" and notes 
that all laboratory tests including sugar were negative.

A January 1997 treatment report from Henry Ford Hospital 
notes a history of hypoglycemia, without further explanation.  
In July 2001 the veteran presented requesting a glucose 
tolerance test, but he admitted taking three teaspoons of 
sugar that morning so the test was not administered.  

The veteran's extensive VA and non-VA treatment records do 
not show a current disability associated with hypoglycemia.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, where, as here, the competent 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board notes that even if the veteran were shown to 
currently be hypoglycemic, there is no medical evidence of a 
nexus between such hypoglycemia and his military service.  
Accordingly, the evidence currently of record would not be 
sufficient to grant service connection for that claimed 
disorder. 

Accordingly, the Board finds that the claim for service 
connection for hypoglycemia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  

D.  Entitlement to service connection for a speech defect

The veteran's service medical records show no notation of a 
speech defect or impediment.  

In a neurological examination at Henry Ford Hospital in 
August 1994, and in an October 1994 physical examination at 
the same hospital, the examiners noted a mild slurring of the 
veteran's speech; there is no opinion in regard to the 
underlying cause of the disorder.  During a neurological 
examination at the same hospital in October 1994, the 
examiner noted a slight thickening of the veteran's speech, 
which the examiner attributed to the veteran's multiple 
psychiatric medications.

An August 2001 note from Henry Ford Medical Center states 
that the veteran was currently undergoing therapy for 
spoonerism, a speech impediment.

In January 2002, the veteran informed a clinician at Henry 
Ford Medical Center that he had a speech impediment called a 
spoonerism, which the veteran attributed to his current low 
back pain.  In April 2003, the veteran stated to a clinician 
at St. Joseph Mercy Hospital that he attributed his 
spoonerism to bad teeth.

The veteran testified before the DRO in May 2003 that he was 
first diagnosed with spoonerism at Henry Ford Medical Center 
in 2000.  The veteran attributed the spoonerism to in-service 
head trauma.  

VA treatment notes since 2002 intermittently note that the 
veteran tended to have pressured speech and psychomotor 
agitation, but there is no indication of spoonerism or other 
actual speech impediment.  In subsequent treatments, he 
attributed slurring of speech to incidents of hypoglycemia.

As noted above, where the competent medical evidence does not 
establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 
Vet. App. at 225.  While the record shows some tangential 
references to spoonerism, there is nothing in the veteran's 
extensive medical file, including a number of psychiatric and 
psychological examinations that shows any actual speech 
impediment.

Further, even if a current speech impediment were to be 
demonstrated, there is no competent medical or objective lay 
evidence (e.g., speech pathology records, etc.) showing that 
such claimed impediment is due to military service.

The Board accordingly finds that the claim for service 
connection for a speech impediment, claimed as spoonerism, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  


E.  Entitlement to service connection for chronic sinusitis

The veteran's service medical records show occasional 
treatments for sore throat and/or cough.  Report of Medical 
Examination in September 1972, immediately prior to the 
veteran's discharge from service, rates the sinuses as 
"normal."

The veteran was treated at Henry Ford Hospital in January 
1994 for hearing loss; the examining physician noted evidence 
of chronic sinusitis.  He was treated in February-March 2000 
for chronic sinusitis, either allergic or viral.
  
A May 2000 treatment note from Henry Ford Hospital states 
that recent CT scan was negative for chronic sinusitis; 
current impression was nasal congestion.  A treatment note in 
September 2000 noted an impression of sinus congestion.  A 
treatment note in November 2000 stated an impression of 
chronic sinusitis.  

In addition to the above, the veteran was treated 
intermittently at Henry Ford Hospital for chronic rhinitis, 
acute rhinosinusitis, bronchitis, asthma, chronic obstructive 
pulmonary disease, and allergies, all of which were 
aggravated by the veteran's heavy smoking.

During the period January 2001 to March 2005 the veteran 
received intermittent VA treatment for various breathing 
complaints.

Based on the evidence above, the Board finds that the veteran 
has shown evidence of a current chronic sinus disorder.  
However, there is no objective evidence that the veteran had 
any sinus disorder during his military service, or for many 
years after his discharge from service.  Further, there is no 
medical opinion of a nexus between the veteran's claimed 
sinusitis and his military service.

Accordingly, the Board finds that the claim for service 
connection for sinusitis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  

F.  Entitlement to service connection for otitis media

The veteran's service medical records show treatment for 
reduced hearing in the left ear in April 1970; the clinician 
diagnosed an upper respiratory tract infection and infected 
wisdom teeth, but the ears were normal on examination.  In 
June 1972 the veteran was treated for an ear ache, clinically 
diagnosed as strep pharyngitis.  Report of Medical 
Examination in September 1972, immediately prior to the 
veteran's discharge from service, rates the ears as 
"normal." 

The veteran was treated at Henry Ford Hospital for an ear 
infection in June 1989; the clinical impression was otitis 
media, resolved.

Treatment notes from Henry Ford Hospital show treatment for 
left ear pain, assessed as otitis media, in January 2000.  He 
was treated for right ear otitis in September 2000.  A 
November 2000 treatment report from Henry Ford Hospital notes 
an impression of otitis media.  An April 2001 treatment note 
showed clinical impression of otitis externa, and a June 2001 
treatment note showed an impression of left otitis media.  
The veteran complained of ear ache in the left ear in August 
2001, but there was no evidence of infection.  

The veteran received VA treatment for otitis externa in June 
2002.

Based on the evidence above, the Board finds that the veteran 
has presented evidence of a chronic inner ear disorder, 
variously diagnosed as otitis media and/or otitis externa.  
However, there is no objective evidence that the veteran had 
any ear disorder during his military service, or for many 
years after his discharge from service.  Further, there is no 
medical opinion of a nexus between the veteran's claimed ear 
disorder and his military service.

Accordingly, the Board finds that the claim for service 
connection for otitis media must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  

G.  Entitlement to service connection for eustachian tube 
dysfunction

The veteran's service medical records show intermittent 
treatment for cold-like symptoms but nothing regarding 
eustachian tube dysfunction.  Report of Medical Examination 
in September 1972, immediately prior to the veteran's 
discharge from service, rates the ears, mouth, and throat as 
"normal." 

In January 1994 the veteran was treated at Henry Ford 
Hospital for complaint of hearing difficulty.  The examiner 
noted that there was some evidence of eustachian tube 
dysfunction, probably secondary to the sinus condition.

In February 2000 the veteran presented to Henry Ford Hospital 
complaining of headache; the impression was rhinosinusitis 
with eustachian tube dysfunction.  
A July 2001 treatment report from Henry Ford Hospital notes a 
diagnosis of chronic sore throat (either viral or allergic) 
with eustachian tube dysfunction.  However, when the veteran 
complained of eustachian tube problems in December 2001 and 
January 2002 there was no abnormality on examination.

Based on the evidence above, the Board finds that the veteran 
appears to have experienced a recurring eustachian tube 
dysfunction, intermittent but not chronic.  The Board cannot 
find evidence of a current disorder on which service 
connection could be based.  See Gilpin, 155 F.3d 1353; 
Brammer, 3 Vet. App. at 225.  

Further, even if a current eustachian tube dysfunction were 
to be demonstrated, there is no competent medical or evidence 
showing that such dysfunction is due to military service.

The Board accordingly finds that the claim for service 
connection for a eustachian tube dysfunction must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

H.  Entitlement to service connection for infection of the 
brain

The veteran's service medical records show no indication of a 
brain trauma or infection.  Report of Medical Examination in 
September 1972, immediately prior to the veteran's discharge 
from service, rates the neurologic system as "normal."

There is accordingly nothing in the veteran's service records 
documenting brain trauma or infection.

Similarly, there is nothing whatsoever in the veteran's post-
service medical records showing that he has ever had a brain 
infection.  A March 1981 VA CT scan of the brain was normal.  
A May 2003 MRI of the head, to include the general appearance 
of the brain, was also normal.  The veteran's extensive VA 
and non-VA medical records, including several neurological 
examinations, provide no indication whatsoever that the 
veteran has ever had a brain infection, or that he has 
current residuals of such an infection.

The Board accordingly cannot find evidence of a current 
disorder on which service connection could be based.  See 
Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  Further, 
even if a brain infection were to be shown, there is no 
competent medical evidence showing that such an infection is 
due to military service.

The Board accordingly finds that the claim for service 
connection for a claimed brain infection must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  




I.  Entitlement to service connection for cyst of the left 
temple area

The veteran's service medical records show no indication that 
a cyst was removed from the head or face during service, 
although several warts were removed from the veteran's hands.  
Report of Medical Examination in September 1972, immediately 
prior to the veteran's discharge from service, rates the 
skin, head, face, and scalp as "normal."

In a September 2000 physical examination at Henry Ford 
Hospital, the veteran reported that he had a cyst removed 
from the left temple at St. Joseph's in 1974.  The 
examination is silent in regard to any current residuals of 
such surgery.

An undated letter by the veteran's wife states the veteran 
had surgery on his temple some time after his discharge from 
service.  A subsequent November 2002 letter from the 
veteran's wife states that the cyst removal was performed in 
February 1973.   

There is nothing in the veteran's extensive VA and non-VA 
medical records showing that his claimed removal of a cyst at 
some time after military service has current residuals.  The 
Board therefore cannot find evidence of a current disorder on 
which service connection could be based.  See Gilpin, 155 
F.3d 1353; Brammer, 3 Vet. App. at 225.  

Further, even if current residuals of a cyst removal were to 
be demonstrated, there is no competent medical evidence 
showing that the underlying cyst was incurred in service or 
is otherwise related to the veteran's military service.

The Board accordingly finds that the claim for service 
connection for residuals of a cyst removal from the left 
temple area must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  

J.  Entitlement to service connection for a psychiatric 
disorder

The veteran's service medical records show a clinician's 
impression of anxiety and hostility in March 1969, reported 
as due to stressful living conditions. The veteran complaint 
of "nervousness" in July 1969.  He received counseling for 
"adjustment problems" in July 1971, which the clinician 
attributed to dissatisfaction with the military service.  
Report of Medical Examination in September 1972, immediately 
prior to the veteran's discharge from service, provides a 
"normal" psychiatric evaluation.  

The veteran received VA inpatient treatment in March-April 
1981 for schizotypal personality and alcoholism.  There is no 
indication of etiology or approximate date of onset.  He 
received VA inpatient treatment in July 1982 for diagnosed 
alcoholism with paranoid schizophrenia, and in June 1985 for 
manic-depressive illness.  

A March 1993 treatment note by Henry Ford Hospital notes 
current manic depressive schizophrenic disorder and substance 
abuse.  He had a physical examination at Henry Ford Hospital 
in October 1994, in which the examiner stated based on the 
record that the veteran had a history of bipolar disorder, 
extreme anxiety, and suggestion of paranoid schizophrenia.  
The examiner also noted a long history of alcoholism.

Treatment notes from Henry Ford Hospital note clinical 
impressions of manic depressive disorder (April 2000), 
bipolar disorder (May 2000), depression with bipolar disorder 
(June-July 2000 and September 2000), manic depression 
(September 2000), anxiety and paranoia (October 2000), 
recurring panic disorder and bipolar disorder with depression 
(October 2000), chronic anxiety diagnosed as mood instability 
(November 2000)

A January 2001 VA mental health clinic note states that the 
appellant reported that he was free of alcohol but 
experiencing depression and sleep deprivation.  The clinical 
assessment was alcohol abuse versus dependence, and rule out 
personality disorder.

In February 2001 a VA psychiatrist recorded that the veteran 
believed that his mind occasionally goes into reverse in 
certain electric fields, due to numerous minor electric 
shocks received during military service.  The psychiatrist's 
current diagnosis was bipolar disorder, rule out traumatic 
brain injury, and alcohol dependence.  

In March 2001, a VA psychiatrist noted a clinical diagnosis 
of manic bipolar disorder, and Henry Ford Hospital also noted 
current bipolar disorder.  In January 2002, a VA psychiatrist 
noted an impression of probable undifferentiated 
schizophrenia.

The veteran testified before the DRO in May 2003 that he had 
been diagnosed with dementia due to head trauma, as well as a 
number of other psychiatric disorders.  He attributed all of 
his psychiatric disorders to head trauma in service.

The veteran underwent a psychosocial assessment and 
employment evaluation by Dr. E.M.T., a private psychologist, 
in September 2005.  Dr. E.M.T. diagnosed severe chronic 
delayed PTSD and no other psychiatric disorder.

The veteran had a VA psychiatric examination in June 2005.  
The examiner noted the veteran's self-reported history in 
detail, and noted that the veteran's psychiatric treatment 
record is very comprehensive but also complex and in some 
ways contradictory.  The examiner diagnosed schizoaffective 
disorder, alcohol dependence in remission, and Cluster B 
personality traits.  

The examiner stated that the veteran's chronic symptoms of 
psychosis appear to have started in the early 1980s.  There 
is no clear evidence that the veteran's problems in service 
were prodromal to the present illness, and there is no 
evidence of psychiatric treatment immediately after service 
showing evidence of psychosis.  Therefore, the examiner did 
not believe that it is at least as likely as not that the 
current schizoaffective disorder began while the veteran was 
on active duty.

The veteran submitted a written statement to the Board in 
December 2006 in lieu of testifying, in which he asserted 
that while assigned to duties as an Air Force security 
policeman he had shot and killed an intruder.  (The Board 
notes parenthetically that the RO denied service connection 
for PTSD by an unappealed August 2005 rating decision; during 
the development of that claim the veteran had never cited the 
alleged killing as a stressor.)

At the Board hearing, the veteran presented a letter from his 
son describing the veteran's history of aberrant behavior 
consistent with serious mental illness.  He also introduced a 
letter from Associates in Internal Medicine stating that the 
veteran was currently in treatment for bipolar disorder, 
PTSD, and other psychiatric disorders.

Based on review of the evidence above, the Board finds that 
the veteran certainly has one or more acquired psychiatric 
disorders, variously diagnosed since his discharge from 
service.

However, there is no medical evidence associating any of the 
veteran's diagnosed psychiatric disorders to his military 
service.  The most probative evidence is the VA examination 
in June 2005, in which the examiner stated, based on his 
review of the complete record and his examination of the 
veteran, that the veteran's current schizophrenia is less 
likely than not to have begun during military service.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Further, the VA examiner's opinion is 
not controverted by any other medical opinion of record.  The 
Board accordingly finds that the VA examiner's opinion 
constitutes actual evidence against service connection.

The Board notes that psychologist E.M.T. appears to have 
accepted the veteran's account of his military experiences 
and diagnosed PTSD.  However, just because a physician or 
other health care professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board accordingly finds that the claim for service 
connection for a psychiatric disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

K.  Entitlement to service connection for residuals of a head 
injury

The veteran's service medical records show treatment in June 
1971 for removal of a foreign body from the posterior neck 
(apparently a blank pistol round), treated with peroxide, a 
band-aid, a tetanus shot, and a penicillin shot.

A March 1981 VA treatment note states that the veteran 
reported skull fracture as a child; as noted above, CT scan 
of the brain was normal.

The veteran had a neurological examination at Henry Ford 
Hospital in August 1994 in which the examiner noted history 
of head injury, with prolonged loss of consciousness and 
skull fracture, at the age of 14.  The examiner found no 
neurological abnormalities related to head trauma.

During physical examinations at Henry Ford Hospital in 
October 1994 and July 1996 the veteran stated that he had 
suffered a brain concussion in the ninth grade, by falling 
out of the back of a truck, after which he was unconscious 
for several weeks.  The examinations are silent in regard to 
any current residuals of head trauma.

In April 2001 the veteran reported to a physician at Henry 
Ford Hospital that he had suffered a closed head injury as a 
child, to which he attributed current pain and tingling in 
the jaws and ears.   However, in June 2001 the veteran 
reported to a physician at Henry Ford Hospital that he had 
recently been diagnosed with Parkinson's disease and 
dementia, which he attributed to recurrent head injuries at 
work, and it appears that the veteran attempted to pursue 
worker compensation benefits from Ford Motor Company on a 
claim of repeated head traumas during his employment there. 

The veteran testified before the DRO in May 2003 that he 
suffered head trauma in service while driving a snow plow; he 
did not receive medical treatment at the time.  He attributed 
nausea, headaches, blurred vision, acid reflux, speech 
impediment, and dementia to that reported trauma.

The veteran's extensive VA and non-VA treatment records, 
including neurological examinations, show no current 
disability attributable to head trauma.  The Board therefore 
cannot find evidence of a current disorder on which service 
connection could be based.  See Gilpin, 155 F.3d 1353; 
Brammer, 3 Vet. App. at 225.  

Further, even if current residuals of a head trauma were to 
be demonstrated, there is no competent medical or objective 
lay evidence that the veteran suffered a head trauma during 
his military service.  

The Board accordingly finds that the claim for service 
connection for residuals of a head trauma must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a low back disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypoglycemia is denied.

Service connection for a speech defect, claimed as 
spoonerism, is denied.

Service connection for chronic sinusitis is denied.

Service connection for otitis media, claimed as ear 
infection, is denied.

Service connection for eustachian tube dysfunction is denied.

Service connection for infection of the brain is denied.

Service connection for cyst of the left temple area is 
denied.

Service connection for a psychiatric disorder is denied.

Service connection for residuals of a head injury is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


